                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA

LATIESHA TRAYLOR                               CIVIL ACTION

              v.

TEVA PHARMACEUTICALS USA,                                     NOV 18 2019
INC., et al.                              NO. 18-3991

                                  ORDER

              AND NOW, this    (gtlday of November, 2019, for the

reasons set forth in the accompanying Memorandum, it is hereby

ORDERED that the motion of the defendants Teva Women's Health,

Inc. and CooperSurgical, Inc. to transfer this action under

28   u.s.c.   §    1404(a) to the United States District Court for the

Central District of California is GRANTED.

                                          BY THE COURT:
